



Exhibit 10.19
AGREEMENT NUMBER: 2015003
ADDENDUM#5
QUOTA SHARE REINSURANCE AGREEMENT


made between


OMEGA GENERAL INSURANCE COMPANY


(hereinafter referred to as the "Reinsured")


and


WYNDHAM INSURANCE COMPANY (SAC) LIMITED,


in respect of its Segregated Account AX (hereinafter referred to as the
"Reinsurer")




WHEREAS the Reinsured and the Reinsurer entered into a Quota Share Reinsurance
Agreement effective January 1, 2015 (the "Agreement");


WHEREAS the Agreement has been amended four times previously.


AND WHEREAS the Reinsured and the Reinsurer now desire to further amend the
Quota Share Reinsurance Agreement. This Addendum #5 to the Agreement (the
"Amendment") will take effect as of January 1, 2019.


In consideration of the covenants and agreements contained herein and for other
good and valuable consideration, receipt and sufficiency of which is
acknowledged, the parties agree as follows:


Amendment of Article 8


Effective January 1, 2019, Article 8 of the Quota Share Reinsurance Agreement is
hereby deleted in its entirety, and the following shall be substituted in its
place:


ARTICLE 8 CEDING COMMISSION


The Reinsurer will allow the Reinsured a "Ceding Commission" equal to the sum
of:


A.
100% of the commission charged by the producing Broker, plus;



B.
4.00% of gross premium on the subject Business, representing reimbursement for
premium taxes, plus;



C.
$1,325,000 for the calendar year ended December 31, 2019, representing the
Reinsured's

"Fronting Fee".


The Ceding Commission shall be calculated and paid monthly, and shall include a
monthly amount of $110,416.67 for the Fronting Fee component of the Ceding
Commission.

















--------------------------------------------------------------------------------











The Fronting Fee component of the Ceding Commission is intended to represent a
flat amount of $200,000 plus approximately 1.25% of gross premium on the
estimated volume of subject Business. The Fronting Fee component of the Ceding
Commission will be renegotiated annually, no later than 90 days prior to the
calendar year end, or any time during the year when projected gross premiums on
the subject Business vary by 15% from the estimated volume of subject Business.


Counterparts
This Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.


Ratification of Agreement
Except as expressly amended by this Amendment, the terms and conditions of the
Agreement remain in full force and effect and are hereby ratified by the
Parties. This Amendment supersedes all prior amendments to the Agreement.




SIGNED this 5th day of November, 2018;
For the Reinsured, OMEGA GENERAL INSURANCE COMPANY


 
/s/ Matthew P. Cook

By: Matthew P. Cook, President + CEO




SIGNED this 5th day of November, 2018;
For the Reinsurer, WYNDHAM INSURANCE COMPANY (SAC) LIMITED, in respect of its
segregated account AX


 
/s/ Andrew McComb




